Defendant appeals from judgments convicting him of the crimes of violating subdivision 1 of section 65 of the Alcoholic Beverage Control Law, and subdivision 3 of section 484 of the Penal Law, rendered by the Court of Special Sessions of the City of New York, Borough of Brooklyn. Judgments modified on the facts by reducing the sentence for each of the violations to three months in the workhouse, the sentences to run concurrently. As thus modified, the judgments are unanimously affirmed. The proof is sufficient to warrant the determination by the trial court that the defendant knew, at the time that he sold the beer, that each of the females was under the age of eighteen years, despite their assurances as to their age. The sentences, however, were excessive. Present — Close, P. J., Hqgarty, Carswell, Adel and Lewis, JJ.